      Case 1:12-cr-00626-ER Document 404 Filed 06/08/20 Page 1 of 1




                                                     June 4, 2020
                                           Sentencing is adjourned to October 2, 2020, at 11:00 AM.
Via ECF/CM
Hon. Edgardo Ramos                         SO ORDERED.
United States District Court
for the Southern District of New York
40 Foley Square                                                                6/8/2020
New York, NY 10007

       Re:     United States v. Christian, et al. (Raymond Christian) 12 Cr. 626

Dear Judge Ramos:

        I represent Raymond Christian in the above-referenced action and write to ask the
Court to adjourn his sentencing currently scheduled for June 25, 2020 until a date when
he can appear and his family members may appear in court in person, preferably
sometime after September 21, 2020. I have conferred with the government and it has no
objection to this request. This would be the third adjournment following decision on the
post-trial motions.

        While Mr. Christian has been incarcerated at the Metropolitan Correctional
Center (MCC) for nearly eight years, given the significant sentencing exposure he faces,
despite the risks to his health and safety at the MCC, we believe it critical that his
sentencing proceed in person and not by videoconference. Indeed, Mr. Christian has
advised me that he does not consent to proceed remotely for purposes of sentencing.

       So as to allow the sentencing to proceed in person, and because of my schedule
and availability over the next months, I respectfully ask that this Court adjourn the June
25, 2020 sentencing until a date on or after September 21, 2020.

                                                     Respectfully submitted,

                                                           /s/
                                                     Megan W. Benett
                                                     Counsel for Raymond Christian

cc: All counsel of record via ECF/CM
